Citation Nr: 1431016	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse, B.W.D.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the RO in June 2013.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to obtain missing evidence and then to obtain a new VA examination.  

A.  Missing Records

(1) Service Records

At his Board hearing, the Veteran indicated that his service treatment records are incomplete.  He alleges that he was hospitalized shortly after arrival in Korea at "Chin Chun" due to a protein deficiency.  Such hospitalization records are not currently in the available service treatment records (STRs).  However, it is not clear that the Veteran's inpatient records were sought when his STRs were obtained.  The Veterans Benefits Administration Adjudication Procedure Manual (M21-1MR), Part III, Section iii, Chapter 2, A (1)(a), advises that service treatment records do not include records of inpatient treatment.  Accordingly, a separate request for hospital records will be necessary upon remand.  

Likewise, the Board finds that his complete service personnel records should be obtained as they are likely pertinent here.  

In this regard, the Board reiterates that the Veteran claims inpatient treatment at "Chin Chun."  The spelling of this location, which is contained in the Board hearing transcript, is likely phonetic.  To the extent his service personnel records do not clarify the correct spelling of this location, the AOJ should utilize its expertise in locating service records to ensure that all necessary locations have been searched.  

(2) VA Records

The claims file currently includes VA treatment records beginning from December 2010.  However, the Veteran refers to even earlier treatment.  Accordingly, all VA treatment records should be obtained.  

(3) Non-VA Treatment records

A February 2011 VA treatment record indicates that the Veteran had a fee-basis consultation at a "Minneapolis Gastrointestinal" facility.  To the extent these records are not available within the VA records system, a request directly to that facility should be made, with the Veteran's authorization, as necessary.  

Similarly, the Veteran indicated at this Board hearing that he has had treatment at a facility called "Northwestern."  Board Hr'g Tr. at 9.  It is unclear if such any additional records exist at this facility.  Because these records would be potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.

Similarly, he testified that he has been awarded Social Security disability benefits due to his hepatitis C.  Because those records are potentially relevant, they should also be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992). 

B.  VA Examination

A new VA examination is also necessary to address the complex medical questions raised in this case.

In this regard, the Board recognizes that two different VA examiners have already addressed this claim-in April 2011 and August 2011/January 2012, respectively.  The April 2011 and August 2011 VA examiners, however, each addressed only two, but not all, of the Veteran's potential risk factors: intravenous drug use and high-risk sexual activity.  They did not consider two other activities alleged by the Veteran, one of which is a known risk factor: a blood transfusion and an airgun jet injector inoculation.  See Training Letter 01-02 Hepatitis C Review (identifying recognized Hepatitis C risk factors to include: transfusion of blood or blood product before 1992; intravenous drug use (due to shared instruments); high-risk sexual activity; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles and sharing of toothbrushes or shaving razors).  

The evidence currently of record does not confirm or rebut the allegations of blood transfusions or inoculations via airgun jet injector.  However, the directed development is expected to resolve this question.

The Board expects that this VA examination be conducted in an impartial, unbiased, and neutral manner.  See Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (citing Austin v. Brown, 6 Vet. App. 547, 553 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim.   The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  He should be specifically asked to identify and authorize VA to obtain records from:
   (a) Minneapolis Gastrointestinal
   (b) Northwestern

2.  If the Veteran responds to the letter sent pursuant to paragraph 1, undertake reasonable efforts to obtain all relevant pertinent records identified by the Veteran, if not already associated with the claims file.  

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This should include all fee-basis (non-VA) treatment records referred to in the available VA treatment records, including a "Minneapolis Gastrointestinal" facility referred to in a February 2011 VA record.  

Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  Contact the appropriate service department and/or records custodian(s), with a request for copies of:
(a) All records associated with the Veteran's hospitalization in Korea.
(b) The complete service personnel records.  

As many requests as are necessary must be made to attempt to obtain these records.  

5.  All attempts to fulfill the preliminary development specified in paragraph 1-4 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

6.  After completing all development set forth in paragraphs 1-5 above, review the entire record.  Unless the records affirmatively rebuts the Veteran's allegations of *both* a blood transfusion and an airgun jet injector inoculation(s) during service, arrange for the Veteran's complete claims folder to be returned to the examiner who provided the August 2011 and January 2012 opinions (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional physical examination should be determined by the examiner.)  

Accordingly, the examiner is asked to review the entire record, including the new records associated with the claims file since the last review in January 2012.  Based on this review, the examiner is asked to address each of the following questions (a) to (c).  

(a)  Is it at least as likely as not (i.e., equally probable) that hepatitis C is causally related to any event or circumstance of the Veteran's active service, including risk factors to include a blood transfusion and an airgun jet injector inoculation(s).

(b) If a blood transfusion is not documented in the STRs, is there is any medical reason to believe that the Veteran's recollection of having a blood transfusion during service may be inaccurate (recognizing that he ultimate weight --- if any --- to be given to the absence of contemporaneous notations in the record is an issue for the adjudicator to resolve)?

In answering question (b), please address the validity of the Veteran's testimony that he had behavioral problems, including low tolerance, agitation, becoming aggravated very easily; fatigue, and "feeling very sickly" after the blood transfusion.  

(c)  If an airgun jet injector inoculation(s) is not documented in the STRs, is there is any medical reason to believe that the Veteran's recollection of having such inoculations during service may be inaccurate (recognizing that he ultimate weight --- if any --- to be given to the absence of contemporaneous notations in the record is an issue for the adjudicator to resolve)?

In answering all questions (a) to (c), please articulate the reasoning underpinning your conclusions.  That is, 
(1) identify what facts and information support your opinion, and (2) explain how those facts and information justify your opinion.  

7.  After completing all actions set forth in paragraphs 1-6, plus any further action needed as a consequence of the development completed in paragraphs 1-6 above, readjudicate the remanded issue with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


